Exhibit 10.2
PROMISSORY NOTE
January 1, 2011
1. Amount; Obligation to Pay. FOR VALUE RECEIVED, as hereinafter set forth and
at the times hereinafter stated, Dolphin Digital Media, Inc., a Nevada
corporation (the “Maker”), whose address is 804 Douglas Road, Executive Tower
Building, Suite 365, Miami, FL 33134, promises to pay to the order of William
O’Dowd, IV (the “Payee”), whose address is 55 Merrick Way, #521, Coral Gables,
FL, 33134, an amount equal to One Million One Hundred Thirty-Seven Thousand
Three Hundred Sixty-One Dollars ($1,137,361), subject to the provisions set
forth below.
2. Interest Rate. Interest shall accrue on the outstanding principal balance
under this Promissory Note, from the date of issuance hereof until paid in full,
at the rate of 10% per annum.
3. Terms.
(a) Payment of Interest. All accrued and outstanding interest hereunder shall be
paid upon maturity, while this Promissory Note remains outstanding.
(b) Demand Payment. Payee shall have the right, exercisable at any time after
the date of this Promissory Note, to require Maker to pay all outstanding
principal and any accrued and outstanding interest hereunder in full, or any
portion thereof, by providing Maker with written notice of said election (a
“Demand Notice”). Maker shall have ten days after receipt of the Demand Notice
to pay said amounts in full.
(c) Prepayment by Maker. Maker may prepay all or any percentage of the amount
due under this Promissory Note at any time without penalty.
4. Security. This Promissory Note is unsecured.
5. Place of Payment. All payments on this Promissory Note shall be made to Payee
at the address stated above or at such other address as Payee shall designate in
writing.
6. Events of Default and Acceleration. Maker’s failure to pay timely any amount
due hereunder shall constitute an “Event of Default.” At any time an Event of
Default has occurred and is continuing, Payee may, at its option, upon written
notice to Maker, accelerate maturity and cause the entire unpaid principal
balance of this Promissory Note, with interest, fees and charges accrued hereon,
to become immediately due and payable.
7. Parties in Interest. This Promissory Note may not be assigned by Maker
without the prior written consent of Payee, but shall be freely assignable, in
whole or in part, by Payee without the consent of Maker. This Promissory Note
will be binding in all respects upon Maker and inure to the benefit of Payee and
its permitted successors and assigns.

 





--------------------------------------------------------------------------------



 



8. Choice of Law; Venue. All questions concerning the construction, validity,
enforcement and interpretation of this Promissory Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Florida, without regard to the principles of conflicts of law thereof. Each
party agrees that all proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Promissory Note (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in Miami-Dade County, Florida. Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in Miami-Dade County, Florida for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such proceeding is improper. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Promissory
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law. The
parties hereto hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Promissory Note or the transactions
contemplated hereby.
9. Notice. All notices and other communications required or permitted hereunder
shall be in writing and shall be deemed to have been duly given one (1) business
day after receipt, or, if sent by facsimile, upon receipt of a confirmation of
delivery.
10. Payment of Collection, Enforcement and Other Costs. If an Event of Default
occurs and this Promissory Note is placed in the hands of an attorney for
collection or enforcement while such Event of Default is ongoing, then the Maker
shall pay the reasonable attorneys fees incurred by Payee for such collection
and/or enforcement.
THIS NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
IN WITNESS WHEREOF, Maker has executed this Promissory Note effective as of the
date first set forth above.

            MAKER:

Dolphin Digital Media, Inc.
      By:   William O’Dowd         Name:   William O’Dowd        Its: CEO       
PAYEE

William O’Dowd
      /s/ William O’Dowd                  

 

2